Fourth Court of Appeals
                                     San Antonio, Texas
                                        No. 04-19-00582-CV

                                     IN RE Reginald NELSON

                                  Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 18, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 28, 2019, relator filed a petition for writ of mandamus. Relator also filed a

motion to suspend the rules requiring him to serve copies of the petition on the respondents. In

his petition, relator asks this court to compel the respondents to grant several pending motions and

his pending claims for “tort conversion/civil theft.” After considering the petition and the record,

this court concludes relator is not entitled to the relief sought.

           Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

Relator’s motion to suspend the rules is denied as moot.

                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 2018CV06621, styled Reginald Edwards v. Rita Edwards and Yaisha
Edwards, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez
presiding.